Citation Nr: 1137674	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-27 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code Section 1805 as a child born with spina bifida of a Vietnam Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran (the appellant's father)



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION


The Veteran served on active duty from May 1966 to May 1968, including service in Vietnam.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2009, the Veteran testified at a travel board hearing before the undersigned.  A transcript of that hearing is of record.

In a January 2010 decision/remand, the Board, having found that new and material evidence had been received to reopen a previously denied claim of entitlement to a monetary allowance under 38 United States Code Section 1805 for a child born with spina bifida of a Vietnam Veteran, remanded the matter for further development.  Development has been completed and the case has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The appellant's only parent who is a veteran and who served in the Republic of Vietnam is her father.

2.  The preponderance of the evidence is against a finding that the appellant has spina bifida.


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA compensation for birth defects of a child born to a Vietnam veteran, pursuant to 38 U.S.C.A. § 1815. 38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development in January 2010.  The Board specifically instructed the RO to provide the appellant with a VA examination by an appropriate specialist to determine whether she manifests any form of spina bifida other than spina bifida occulta, and to readjudicate the claim.  Subsequently, the appellant was afforded a VA examination in June 2010, and her claim was then readjudicated in an August 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2007, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the appellant was expected to provide.  The claim was subsequently readjudicated in the August 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  In light of the Board's denial of the appellant's claim, no disability evaluation or effective date will be assigned, so there can be no possibility of any prejudice to her under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All identified and available treatment records have been secured.  The RO attempted on multiple occasions to obtain several records identified by the appellant.  As to the appellant's birth records, Putnam Hospital Center indicated in an August 2007 letter that her records had been destroyed.  Additionally, the RO sent two letters to Drs. J.S.M and B to obtain the appellant's records, and in a March 2008 letter the RO notified the appellant that it had not been able to obtain records from these providers.  Given the thorough efforts put forth by RO to obtain the treatment records identified by the appellant, the Board finds that additional efforts would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

Furthermore, as the Board will discuss in detail in its analysis below, the appellant was provided with a VA examination in June 2010.  This examination report reflects that the examiner reviewed the appellant's past medical history, conducted an appropriate evaluation of the appellant, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant and her representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  As noted above, she presented testimony in a hearing before the undersigned in September 2009.  

Analysis

In this case, the appellant asserts that she was born with spine bifida as a result of her father's exposure to Agent Orange while serving in Vietnam.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. 
§ 1805(a), 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 3.814(a), 3.815 (2010).

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.815 (2010).

The term "spina bifida" means any form and manifestations of spina bifida except spina bifida occulta.   38 C.F.R. § 3.814 (c)(3) (2010).  In VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel issued an opinion regarding the scope of the term "spina bifida" for purposes of title 18.  VA's General Counsel noted that the term spina bifida generally encompassed three main conditions: (1) spine bifida occulta, an opening in one or more of the bones of the spinal column which did not involve any damage to the spinal cord; (2) meningocele, a more serious form of spina bifida in which the membrane surrounding the spinal cord pushes out through an opening in the spinal column; and (3) myelomeningocele, the most severe form of spina bifida in which the nerve roots of the spinal cord, and often the spinal cord itself, protruded from the open spine.

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1) (2010).

Here, the record reflects that the Veteran, the appellant's father, had active service from May 1966 to May 1968, which included one year of service in the Republic of Vietnam.  The Veteran's in-service exposure to herbicides is, therefore, conceded.  

The main question in this case, as pointed out by the Board in its January 2010 decision/remand, is whether the appellant manifests any form of spina bifida other than spina bifida occulta.  

The evidence of record includes a February 1997 medical statement from Moss Chiropractic Clinic indicating that the appellant presented with spina bifida occulta of the lower cervical spine and upper thoracic spine levels C7, T1, and T2.  

An April 2006 letter from Dr. D.C.G. states that the appellant has "congenital fusions of her cervical spine at the C2-C3 and C6-C7 levels with significant posterior element deformity.  This is a significant congenital deformity and does not fit the definition of spina bifida occulta.  Her spina bifida is quite significant and a part of her spinal deformity."

A June 2006 letter from Dr. D.C.G. states, "[m]y patient is the daughter of a Vietnam Veteran.  She has a congenital deformity of the cervical spine including spina bifida.  This is not occult spina bifida, but a significant deformity.  In my opinion within a reasonable degree of medical probability, it is likely that her cervical spinal deformity is agent orange related."

An August 2007 letter from Dr. D.C.G. states, "[t]his is a letter in reference to my patient .... She was born with a significant spinal deformity of the cervical spine. She does have a significant degree of spina bifida.  This is not an occult type deformity."

In a September 2009 letter, Dr. D.G.G indicates that the appellant clearly has spina bifida in her cervical spine which is a congenital defect that was present at birth.  He states that 

[s]he has a significant deformity of her cervical spine however in the area of congenital fusion and significant spina bifida.  This is not typical of mild spina bifida occulta.  I suspect that there is some component of meningocele, which is more significant form of spina bifida.  I do not think she has myelomenignocele.  I know there is some association between spinal deformity and Agent Orange although not certain of all the specifics of this association[.]  I must say [the appellant] does not have minor congenital changes to her cervical spine.  Her changes are diffuse and severe and involved essentially all parts of the cervical spine including congenital fusion in the upper and lower region and significant spina bifida.  This is not typical or average for even the usual case of congenital abnormality that I see. . in the neck."

Pursuant to the Board's January 2010 remand, the appellant was afforded an examination in June 2010.  Upon review of the claims folder and evaluation of the appellant, the examiner specifically found that there was no diagnosis of spina bifida.  The examiner indicated that there was no radiographic report in the claims folder mentioning spina bifida.  While there was segmentation abnormality with fusion of two adjacent vertebral cervical bodies, he found that it was not consistent with a diagnosis of spina bifida.  The examiner further indicated that the appellant's nervous system was within normal limits.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Both the United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance on the assessment of the probative value of medical opinion evidence, the Court has instructed that such assessment should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Based on the evidence, the Board finds that the June 2010 VA examiner's conclusion is more probative than the appellant's statements and her private physician's findings.  In this regard, the Board notes that Dr. D.C.G. determined that the appellant's spina bifida is not occulta, however, he did not provide the specific diagnosis for the appellant's spina bifida.  The June 2010 VA examination was specifically requested to address this issue.  In reaching his diagnosis, the VA examiner reviewed the claims folder, which included Dr. D.C.G. findings, in conjunction with evaluation of the appellant.  The Board finds more persuasive the June 2010 VA examination report as the examiner offered detailed reasons and bases in support of his conclusion, which is substantiated by the other evidence of record which includes numerous treatment records and MRI reports which do not reflect diagnoses of spina bifida.  The only other medical evidence, aside from Dr. D.C.G's, showing a diagnoses of spina bifida is the February 1997 medical statement noting spina bifida occulta of the lower cervical spine and upper thoracic spine levels C7, T1, and T2.  As noted above, spina bifida occulta is specifically excluded for purposes of compensation under 38 U.S.C. § 1805.  Furthermore, except for one treatment record dated in June 2006 and letters discussed herein, Dr. D.C.G's records do not show assessments or diagnoses for spina bifida.  Dr. D.C.G also does not cite to radiographic evidence to support his diagnosis, while the VA examiner discussed the findings of such evidence in the claims folder.  Therefore, the Board finds that the June 2010 VA examination is more probative than Dr. D.C.G's opinions. 

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant contends that she has spina bifida, and the Board acknowledges that she is competent to testify as to her observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the diagnosis of spina bifida is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the appellant has the appropriate training, experience, or expertise to render a diagnosis of spina bifida.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the appellant is competent to report what she has experienced, she is not competent to diagnosis spina bifida, as the diagnosis of such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the June 2010 VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history, including her private medical records, and was authored by a licensed physician.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a monetary allowance under 38 United States Code Section 1805 as a child born with spina bifida of a Vietnam Veteran is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


